DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno (US 20170342838).
Regarding claim 1, Bruno teaches a method (method steps are inherently performed by a person manually operate the components in the system) of operating an environmental control system of an aircraft comprising:
providing a first medium (from inlet 201, fig 5) to the environmental control system including a compressor (512, fig 5) and a turbine (514, fig 5), wherein the first medium is provided to the compressor and the turbine sequentially (Figure 5 shows fluid flow path for a fluid medium from inlet 201 flows to 512 then to turbine 514); and
extracting work ([0068] lines 7-9, “the compressor 512 receives power from both the bleed air (via turbine 512) and the cabin discharge air (via turbine 515)”) from a second medium (from inlet 101, fig 5) provided to a second turbine (515, fig 5) operably coupled to the compressor to drive the compressor;
wherein in a first mode of operation (when V2 is closed), the first medium “to be provided to a downstream load” (this is intended function.  The downstream load is not positively recited.) is output from the turbine (when V2 is closed, the first medium from 201 flows to turbine 514) and in a second mode of operation (when V2 is open), at least a portion of the first medium “to be provided to a downstream load” (this is intended function.  The downstream load is not positively recited.) bypasses the turbine (when V2 is open, fluid from 201 bypasses turbine 514 and flow to downstream of turbine 514).
Regarding claim 2, Bruno teaches the environmental control system is transformed from the first mode of operation to the second mode of operation by opening a bypass valve (V2, fig 5).
Regarding claim 3, Bruno teaches opening the bypass valve diverts a flow of the first medium output from the compressor around the turbine (opening bypass valve would inherently allow first medium from 201 to go around the turbine).
Regarding claim 4, Bruno teaches in a third mode of operation (when V5 is open in figure 5), at least a portion of the first medium output from the compressor is provided to the second turbine (when V5 is opened, fluid from 201 travels through cabin 102 and out of cabin in flow F2 and flow F3 into second turbine 515).
Regarding claim 5, Bruno teaches the environmental control system is transformed from the first mode of operation to the third mode of operation by opening a second bypass valve (valve V5, fig 5).
Regarding claim 6, Bruno teaches in the third mode of operation the second medium and the at least a portion of the first medium output from the compressor are provided to the second turbine simultaneously (Fig 5 shows that first medium 201 and second medium 101 are capable of flowing to the cabin to form a mixture and the mixture is capable of flowing to the second turbine 515 simultaneously via flowline F2 and F3).
Regarding claim 7, Bruno teaches the second medium to the environmental control system includes drawing bleed air ([0046] lines 4-6, “The air supplied to the environmental control system at the inlet 101 can be said to be "bled" from a turbine engine or an auxiliary power unit.”) from an engine of the aircraft.
Regarding claim 8, Bruno teaches providing the first medium to the environmental control system includes drawing fresh air from outside the aircraft ([0046] lines 4-6, “The air supplied to the environmental control system at the inlet 101 can be said to be "bled" from a turbine engine or an auxiliary power unit.”).
Regarding claim 9, Bruno teaches exhausting the second medium output from the second turbine overboard (see fig 5, output from turbine 515 is sent to overboard through shell 119.  Also [0068] last 2 lines say air in shell 110 is sent overboard).
Regarding claim 10, Bruno teaches exhausting (see fig 5) the second medium output from the second turbine into a ram air circuit (combined structures 120+130+516 in shell 119, fig 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Primary Examiner, Art Unit 3762